SHIRLEY S. ABRAHAMSON, J.
{concurring). I strongly support the Court's decision to create the Supreme Court Gender Equality Committee. The committee's mandate ensures a flexibility that can only enhance the quality of the committee's work.
I would prefer, however, that the committee membership were expanded. While it is certainly beneficial to include, as we have done, wide representation from within the judicial system, I believe that the perspective of people outside the court family is also important. As we have done on other committees and as several other states have done in their gender equality implementation committees, I would directly involve the public, so that the people the legal system is designed to serve are at the table. I would also have placed on this committee people from business and the executive and legislative branches of government who have worked with the issue of gender bias and could have lent their expertise.
*672There will, however, be ample opportunity for interested persons to attend the committee's meetings and to follow and comment upon the process. My concern is thus somewhat ameliorated.
In short, although I would have proceeded a bit differently, I join the court in undertaking this endeavor.